PER CURIAM.
The judgment appealed from is affirmed, but this case is remanded for resentencing of the appellant. The present sentence does not specifically set forth the period of credit time to be allowed, as required by Section 921.161(1), Florida Statutes (1975). Smith v. State, 310 So.2d 770 (Fla.2d DCA 1975). Moreover, the phrase “at hard labor” in the sentence is improper. Speller v. State, 305 So.2d 231 (Fla.2d DCA 1974). Appellant need not be present for this purpose.
HOBSON, Acting C. J., and GRIMES and OTT, JJ., concur.